         Case 3:20-cr-00100-KAD Document 254 Filed 08/02/21 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

    UNITED STATES OF AMERICA                            )    3:20-CR-00100 (KAD)
                                                        )
          v.                                            )
                                                        )
    LUIS CARRASQUILLO, JASHUA                           )
    CARRASQUILLO, AARON CLAYTON,                        )
    DARRICK SHELBY, HECTOR                              )
    UMPIERRE, DARRIN HARRIS,                            )
    JERMAINE NEWELL, FRANK BIGGS,                       )
    and KELLY MCGILL                                    )    August 2, 2021

                                 MEMORANDUM OF DECISION
                             RE: MOTION TO SEVER (ECF NO. 222)1

Kari A. Dooley, United States District Judge

        Pending before the Court is a motion to sever filed by Defendant Kelly McGill (“McGill”)

in this multi-defendant prosecution of an alleged narcotics conspiracy.2 In her motion to sever,

McGill argues that (1) her joinder was improper under Rule 8 and (2) even if joinder was proper,

severance is warranted pursuant to Rule 14 for a variety of reasons, to include the prejudicial

spillover effect of evidence against her co-defendants and the infringement on her right to present

a complete defense.3 Although the Government asserts that joinder of all defendants was proper,

as a practical matter, in light of COVID-19 related logistical obstacles to conducting multi-

defendant trials, the Government agrees that severance to some extent may be necessary.

Accordingly, the Government proposes that defendants McGill, Aaron Clayton (“Clayton”), and

Frank Biggs (“Biggs”) be tried together.4 However, McGill maintains that she should be tried alone


1
  The original Motion to Sever is found at ECF No. 187. Pursuant to the Court’s June 8, 2021 Order (ECF No. 221),
the original motion was sealed by the Court and Defendant McGill filed a redacted version at ECF No. 222.
2
  Defendants Darrick Shelby and Darrin Harris have entered guilty pleas.
3
  McGill also moved for a speedy trial but has since withdrawn that aspect of the motion.
4
  The Government proposes that McGill and Clayton be tried together as to “eliminate[] unnecessary exposure of a
Government cooperator to appearing for testimony in two separate trials,” among other reasons. (ECF No. 192 at 11–
12).
          Case 3:20-cr-00100-KAD Document 254 Filed 08/02/21 Page 2 of 10




and Clayton objects to being tried with McGill to the extent that McGill intends to comment on

his failure to testify if that is his choice at trial.

         For the reasons set forth below, the Court finds that McGill and Clayton can and should be

tried together.5 Accordingly, the Motion to Sever is GRANTED in part.

Discussion

         Rule 8 Joinder

         Rule 8 of the Federal Rules of Criminal Procedure provides that “[t]he indictment . . . may

charge 2 or more defendants if they are alleged to have participated in the same act or transaction,

or in the same series of acts or transactions, constituting an offense or offenses.” FED. R. CRIM. P.

8(b). Accordingly, “joinder is proper where two or more persons’ criminal acts are unified by some

substantial identity of facts or participants, or arise out of a common plan or scheme.” United

States v. Cervone, 907 F.2d 332, 341 (2d Cir. 1990) (internal quotation marks and citation omitted).

Rule 8(b) generally reflects a policy determination that “public considerations of economy and

speed outweigh possible unfairness to the accused.” United States v. Turoff, 853 F.2d 1037, 1043

(2d Cir. 1988) (internal quotation marks and citation omitted) (discussing Rule 8(a), but noting

that Rule 8(b) “reflects a similar policy”).

         McGill argues that joinder is improper largely because, with the exception of Clayton and

Darrick Shelby (“Shelby”), she has no connection to any of her co-defendants. According to

McGill’s review of the discovery, other than her alleged presence in the background of one phone

call between Shelby and Clayton and at one meeting between the same, there is no evidence

connecting her to the distribution or possession of narcotics. Additionally, McGill argues that


5
  Although the Government included Biggs as an appropriate third defendant to be tried with Clayton and McGill,
counsel for Biggs filed information indicating that Biggs is experiencing significant health issues. While not
addressing the question of severance directly, the Court construes Biggs’ submission as an indication that these health
issues might preclude Biggs from participating in the earlier severed trial.


                                                          2
         Case 3:20-cr-00100-KAD Document 254 Filed 08/02/21 Page 3 of 10




neither Shelby nor Clayton can provide evidence that McGill had any awareness of the conspiracy.

Thus, given the allegedly large volume of evidence against her co-defendants, McGill asserts that

she will be convicted “by osmosis” rather than by evidence implicating her in the conspiracy

thereby rendering joinder improper.

        The Court disagrees. “The established rule is that a non-frivolous conspiracy charge is

sufficient to support joinder of defendants under Fed. R. Crim. P. 8(b).” United States v. Nerlinger,

862 F.2d 967, 973 (2d Cir. 1988). According to the Government, the conspiracy centered around

Clayton who, after being supplied by Luis and Jashua Carrasquillo, would supply numerous

subordinate dealers. Although McGill is strident that the evidence against her is weak, she

acknowledges that she is alleged to have participated in the conspiracy “by selling and/or

delivering small amounts of narcotics at the direction of one of the co-defendants,” (ECF No. 222

at 2) and that two of the co-defendants, Clayton and Shelby, know her. She further acknowledges

that there is at least some evidence, though disputed, connecting her to the conspiracy consisting

of her appearance in the background of a phone call and her presence at a meeting between Shelby

and Clayton.6 Thus, despite their different roles, McGill’s and Clayton’s actions are intertwined

and evidence as to both will be relevant to establish the existence of the conspiracy. Therefore,

joinder of McGill in this non-frivolous conspiracy charge was proper under Rule 8.

        Rule 14 Severance

        Rule 14 of the Federal Rules of Criminal Procedure permits severance of properly joined

defendants, at the discretion of the trial court, to avoid prejudice to a defendant or the government.

FED. R. CRIM. P. 14(a). Nevertheless, there is a strong and well-settled preference that defendants


6
 The Government asserts that there is evidence that McGill and Shelby purchased cocaine and crack cocaine from
Clayton during this meeting and that McGill and Shelby were soon thereafter apprehended by police who seized
approximately 84 grams of powder cocaine and 84 grams of crack cocaine from Shelby’s vehicle, which was being
driven by McGill. Though, McGill notes in her reply that she was not arrested as a result of the stop.


                                                      3
        Case 3:20-cr-00100-KAD Document 254 Filed 08/02/21 Page 4 of 10




who are indicted together should be tried together. Zafiro v. United States, 506 U.S. 534, 537

(1993); United States v. Feyrer, 333 F.3d 110, 114 (2d Cir. 2003); see also Richardson v. Marsh,

481 U.S. 200, 209 (1987) (“Joint trials play a vital role in the criminal justice system[.]”). “This

preference is particularly strong where . . . the defendants are alleged to have participated in a

common plan or scheme.” United States v. Salameh, 152 F.3d 88, 115 (2d Cir. 1998); see also

United States v. Cardascia, 951 F.2d 474, 482 (2d Cir. 1991). As the Supreme Court has explained:

               It would impair both the efficiency and the fairness of the criminal
               justice system to require . . . that prosecutors bring separate
               proceedings, presenting the same evidence again and again,
               requiring victims and witnesses to repeat the inconvenience (and
               sometimes trauma) of testifying, and randomly favoring the last-
               tried defendants who have the advantage of knowing the
               prosecution’s case beforehand. . . . Even apart from these tactical
               considerations, joint trials generally serve the interests of justice by
               avoiding the scandal and inequity of inconsistent verdicts.

Richardson, 481 U.S. at 210.

       A defendant claiming prejudice by joinder must demonstrate prejudice that is “sufficiently

severe [as] to outweigh the judicial economy that would be realized by avoiding lengthy multiple

trials.” United States v. Lanza, 790 F.2d 1015, 1019 (2d Cir. 1986) (quoting United States v. Panza,

750 F.2d 1141, 1149 (2d Cir. 1984)). District courts have wide discretion in deciding whether to

sever trials, and a defendant seeking review of denial of severance under Rule 14 bears an

“extremely difficult burden.” United States v. Casamento, 887 F.2d 1141, 1149–50 (2d Cir. 1989)

(internal quotation marks omitted).

       On this issue, McGill advances a variety of arguments in favor of severance. However, on

the more limited question of whether it is appropriate for her to be tried alongside Clayton, McGill

advances two arguments in favor of severance: (1) the need to avoid the prejudicial spillover effect

of evidence against her co-defendant in light of McGill’s de minimis role in the alleged conspiracy

and (2) the inevitable clash of her constitutional right to present a complete defense and Clayton’s


                                                  4
          Case 3:20-cr-00100-KAD Document 254 Filed 08/02/21 Page 5 of 10




Fifth Amendment right not to testify. Clayton also argues that severance from McGill is necessary

to protect his Fifth Amendment right not to testify should he choose to exercise it trial. The

Government objects to severance as between McGill and Clayton.

                 Prejudicial Spillover

        McGill alleges prejudicial spillover in light of her de minimis role in the alleged conspiracy

and the dearth of evidence as to her involvement therein. Specifically, McGill warns of the

prejudice she would suffer by the admission of co-defendant confessions, if any,7 regarding their

participation in the conspiracy despite their lack of familiarity with McGill. McGill also asserts

that the “sheer volume” of evidence against her co-defendants, when compared with the dearth of

evidence against her, tips the scale in favor of severance. Although the risk of “spillover” prejudice

between co-defendants can be a basis for severance, “[a] defendant raising a claim of prejudicial

spillover bears an extremely heavy burden,” particularly where there is a conspiracy charged.

United States v. Friedman, 854 F.2d 535, 563 (2d Cir. 1988). “The typical spillover claim is that

evidence admissible against only one defendant is prejudicial to all defendants” and that individual

or separate trials would avoid that prejudice. United States v. DiNome, 954 F.2d 839, 843 (2d Cir.

1992). Once a defendant is charged as a member of a conspiracy, however, “all the evidence

admitted to prove that conspiracy, even evidence relating to acts committed by co-defendants, is

admissible against the defendant.” Salameh, 152 F.3d at 111; e.g., Friedman, 854 F.2d at 563

(holding that defendant did not suffer prejudicial spillover because “most of the evidence of which

he complains would have been admissible against him in a separate trial as acts of co-conspirators

in the furtherance of a conspiracy” (internal quotation marks omitted)).



7
 McGill has not received in discovery any purported confessions by her co-defendants. Nor has she received Jencks
Act material or other disclosures typically made closer to trial. At the time of oral argument, McGill had received
supplemental discovery, but had not had the opportunity to review it.


                                                        5
         Case 3:20-cr-00100-KAD Document 254 Filed 08/02/21 Page 6 of 10




        Here, McGill has not identified any particular evidence which she claims would be

admissible against one or some of the defendants but not against her. Indeed, the defendants are

accused of conspiring to operate and operating a narcotics distribution network. As such, any

evidence that is admissible against one defendant would likely be admissible in a separate trial

against the others as probative of the existence of the conspiracy or the network. If, during the trial,

evidence is identified as being admissible only against Clayton, but not against McGill, the Court

would give an appropriate limiting instruction. In addition, the Court’s jury instructions will make

clear that the jury must consider each defendant separately; must render verdict as to each

defendant separately and that a finding of guilty as to one defendant does not require the same

verdict for another defendant. Accordingly, the potential for prejudicial spillover evidence does

not overcome the strong preference for joinder in this case. See Zafiro, 506 U.S. at 539 (“less

drastic measures [than severance], such as limiting instructions, often will suffice to cure any risk

of prejudice”).

                  The Potential Conflict Between the Defendants’ Constitutional Rights

        A potential clash of constitutional rights between McGill and Clayton arises from McGill’s

anticipated defense at trial. She has indicated that she might, in arguing the utter lack of evidence

against her, comment on Clayton’s silence, should he choose not to testify. In the face of such an

indication, Clayton asserts that any such commentary would violate his Fifth Amendment right to

not testify. On the other hand, McGill asserts that if she is prevented from commenting on

Clayton’s silence, the Court would violate her right to present a complete defense. See United

States v. Crandall, 748 F.3d 476, 481 (2d Cir. 2014) (“[T]he right of an accused in a criminal trial

to due process is, in essence, the right to a fair opportunity to defend against the [government’s]

accusations. This right stems from the Sixth Amendment’s Compulsory Process and Confrontation




                                                   6
        Case 3:20-cr-00100-KAD Document 254 Filed 08/02/21 Page 7 of 10




Clauses, and guarantees a criminal defendant is provided with a meaningful opportunity to present

a complete defense.” (internal quotation marks and citations omitted) (discussed in the context of

providing the defendant accommodations at trial)).

       The Court recognizes that if McGill were to comment on Clayton’s decision not to testify,

Clayton’s Fifth Amendment right to not testify would likely be violated. See United States v. Caci,

401 F.2d 664, 672 (2d Cir. 1968) (“had counsel for [defendant] been permitted to comment on [co-

defendant’s] refusal to take the stand, [co-defendant’s] rights under the fifth amendment would

have been violated”), cert. denied, 394 U.S. 917; United States v. Owen, 500 F.3d 83, 92 n.6 (2d

Cir. 2007). Thus, at a joint trial, McGill would not likely be permitted to comment on Clayton’s

silence. The question then is whether this possibility requires severance to protect McGill’s right

to present a complete defense.

       In Caci, the Second Circuit suggested that severance is appropriate only upon a showing

of “real prejudice” if the defendant “is not permitted to comment on the silence of a co-defendant.”

401 F.2d at 672 (internal quotation marks omitted). For example, in De Luna v. United States, two

co-defendants, de Luna and Gomez, were on trial for a drug offense. 308 F.2d 140, 141 (5th Cir.

1962). At trial, the defendants presented conflicting theories of the case, each accusing the other

of being the “sole culprit.” Id. at 142. Gomez decided to testify while de Luna remained silent. Id.

At closing, Gomez’s attorney attacked de Luna’s decision not to testify saying:

       Well, at least one man was honest enough and had courage enough to take the stand
       and subject himself to cross examination and tell you the whole story, and tell you
       that, Yes, I first colored the story, but when I got back to my senses I told the truth,
       and that’s the whole thing. You haven’t heard a word from [de Luna].

Id. at 143 (internal quotation marks omitted). On appeal, the Fifth Circuit reversed de Luna’s

convictions and ordered a separate trial noting that “[i]f an attorney’s duty to his client should

require him to draw the jury’s attention to the possible inference of guilt from a co-defendant’s



                                                  7
          Case 3:20-cr-00100-KAD Document 254 Filed 08/02/21 Page 8 of 10




silence, the trial judge’s duty is to order that the defendants be tried separately.” Id. at 141. The

inference to be drawn from this holding is that if the court had prevented Gomez from commenting

on de Luna’s silence, Gomez might have suffered “real prejudice” by not being able to use every

argument at his disposal.

         The Court cannot find “real prejudice” to McGill if she is tried with Clayton on the present

record. As suggested by Caci, severance is not warranted whenever a defendant is prevented from

commenting on a co-defendant’s silence. For example, in United States v. Kahn, the Seventh

Circuit found that the trial court did not err in denying severance despite preventing two co-

defendants from commenting on another defendant’s refusal to testify where “the extensive

evidence and testimony did not present the jury the dilemma of mutually exclusive defenses, with

no evidentiary basis for judgment between them, in which a comment on the failure to testify

would indicate which horn of the dilemma should be seized.” 381 F.2d 824, 841 (7th Cir. 1967);

see also Hayes v. United States, 329 F.2d 209, 221–22 (8th Cir. 1964) (finding that the trial court

did not err in preventing defendant from commenting on co-defendants’ choices not to testify

where defendant showed no prejudice and it was “difficult to perceive any benefit that might flow

to [the defendant] by permitting him to call the attention of the jury to the fact that some of his

codefendants did not testify”).

         Here, as McGill acknowledged, the extent to which she might want to comment on

Clayton’s silence, should he choose not to testify, is as yet unknown.8 McGill has not received all

of the pretrial discovery, to include Jencks Act material, the evidence has not been presented and



8
  Although McGill indicated in her motion that the silence of her co-defendants with respect to her was “central” to
her defense, this assertion was made in the context of all co-defendants to include those with whom she has no
relationship. The Court recognizes the evidentiary value of these defendants being unable to identify McGill as a
member of the conspiracy, but this argument, as clarified at oral argument, does not have the same force or application
with respect to Clayton. As discussed above, the evidence against Clayton and McGill overlaps and there is no question
that Clayton knows McGill and that there will be evidence of a meeting between McGill, Clayton and Shelby.


                                                          8
          Case 3:20-cr-00100-KAD Document 254 Filed 08/02/21 Page 9 of 10




the witness testimony remains unheard. Perhaps of greatest significance, there is no claim that

McGill’s defense and Clayton’s defense are mutually exclusive as was the case in De Luna. Indeed,

McGill’s defense is not to implicate Clayton or others, but to decry the dearth of evidence against

her.9 Accordingly, McGill has not established that it is so advantageous or critical to her defense

to comment on Clayton’s failure to testify so as to establish “real prejudice” for purposes of

severance under Rule 14. Notably, the entire question becomes academic should Clayton decide

to testify, a decision he has not made. Further, the circumstances presented here are likely present

in every multi-defendant case in which some defendants are alleged to be minor participants while

others are alleged to be of the “kingpin” variety. Granting severance under these circumstances

would defeat the recognized preference of trying co-defendants together. See De Luna, 308 F.2d

at 156 (Bell, J., concurring) (recognizing an “intolerable procedural problem” that would result

from the notion that a defendant can force a severance whenever she represents that she will

comment on the silence of a non-testifying co-defendant). Because McGill has not identified any

“real prejudice,” the Court finds that severance as between McGill and Clayton is not warranted.

Conclusion

         For all of these reasons, the motion to sever is GRANTED in part. Defendants McGill and

Clayton shall be severed from the other defendants and tried together on the current trial schedule.

The Court will schedule a telephonic scheduling conference with respect to the remaining

defendants.




9
  Specifically, counsel indicated that his “lack of evidence” argument might include the observation that Clayton
offered no evidence tying McGill to the conspiracy. Such an observation does not call on the jury to infer that Clayton
is more likely guilty because he failed to testify as was clearly the case in De Luna. It is merely an example of the
dearth of evidence against McGill, an argument and a defense that is still available to her though without specifically
commenting on Clayton’s failure to testify.


                                                          9
Case 3:20-cr-00100-KAD Document 254 Filed 08/02/21 Page 10 of 10




SO ORDERED at Bridgeport, Connecticut, this 2nd day of August 2021.


                                  /s/ Kari A. Dooley
                                 KARI A. DOOLEY
                                 UNITED STATES DISTRICT JUDGE




                                    10
